DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 4, 5, and 10-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re. Claims 1, 2, 4, 5, 10, 14, 15, 17, and 21, the prior art does not disclose or reasonably suggest an optical connector as discussed above, wherein the optical connector further comprises: a second lens with a concave shape, wherein the second lens is configured to:Page 4 of 16Application No. 17/047,161 Reply to Office Action of September 27, 2021magnify the light incident from the first lens; and output the magnified light incident from the first lens, and the second lens is on a junction surface of the second part with the first part, in combination with the remaining limitations of the claims.
The most applicable prior art, Yokota et al (US 4,929,070), discussed in the Office Action mailed 2/2/22, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.
Re. Claims 11-13, the prior art does not disclose or reasonably suggest an optical connector as discussed above, wherein the optical connector further comprises: a second lens with a concave shape, wherein the second lens is configured to:Page 4 of 16Application No. 17/047,161 Reply to Office Action of September 27, 2021magnify the light incident from the first lens; and output the magnified light incident from the first lens, in combination with the remaining limitations of the claims.
The most applicable prior art, Yokota et al (US 4,929,070), discussed in the Office Action mailed 2/2/22, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.
Re. Claims 16 and 18, the prior art does not disclose or reasonably suggest an optical connector as discussed above, wherein the optical connector further comprises: a second lens with a concave shape, wherein the second lens is configured to collect light incident from the first lens, and the second lens is on a junction surface of the second part with the first part, in combination with the remaining limitations of the claims.
The most applicable prior art, Yokota et al (US 4,929,070), discussed in the Office Action mailed 2/2/22, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.
Re. Claim 19, the prior art does not disclose or reasonably suggest an optical communication system, specifically comprising: a second optical communication connector that is detachable and attachable from and to the first optical communication connector, wherein the second optical communication connector a third lens configured to collect light incident from the second lens; and a fourth lens configured to collect light incident from the third lens at a light receiver, in combination with the remaining limitations of the claims.
Re. Claim 20, the prior art does not disclose or reasonably suggest an optical communication system, specifically comprising a second optical communication connector capable of spatial optical coupling, wherein the second optical communication connector includes: a third lens configured to magnify light incident from the optical fiber; and a fourth lens configured to: shape light incident from the third lens; and output the shaped light, in combination with the remaining limitations of the claims. 
The most applicable prior art, Yokota et al (US 4,929,070), discussed in the Action mailed 2/2/22, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.  While Yokota et al. is capable of functioning both as a transmitter and a receiver, one of ordinary skill would not have been motivated to couple the same to a second optical connector as required by the claim, since Yokota et al. is drawn to an endoscope that is not designed for coupling to another connector.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        6/3/22